211 F.2d 406
Morris J. MEYER, Petitionerv.UNITED STATES of America and Ezra Taft Benson, Secretary ofAgriculture of the United States, Respondents.
No. 10892.
United States Court of Appeals Seventh Circuit.
March 8, 1954.Writ of Certiorari Denied June 7, 1954See 74 S.Ct. 872.

Petition for Review of an Order of the Secretary of Agriculture.
John J. Toohey, Chicago, Ill., for petitioner.
J. Stephen Doyle, Jr., Sp. Asst. to Atty. Gen., Neil Brooks, Associate Sol., Donald A. Campbell, Atty., U.S. Department of Agriculture, Washington, D.C., Gilbert A. Horn, U.S. Department of Agriculture, Chicago, Ill., for respondent.
Before DUFFY, LINDLEY and SWAIM, Circuit Judges.
PER CURIAM.


1
Petitioner seeks a review of an order of the Judicial Order of the U.S. Department of Agriculture acting for the Secretary of Agriculture, suspending petitioner's registration under the Packers and Stockyards Act, 7 U.S.C.A. 181 et seq., as a dealer in livestock in the Union Stockyards, Chicago, Illinois.


2
The issues here involved are identical to those decided by this court in Cella v. United States of America, 7 Cir., 208 F.2d 783.  Based upon the authority of our decision in the Cella case, the order herein of the Judicial Officer, acting for the Secretary of Agriculture, is


3
Affirmed.